DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive.
Response to Amendment
The amendment filed 6/20/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new limitations recited in independent claims 1 and 9 and 13, “such that at least some of the plurality of indicator lights located on one side of the physical location and at least some other of the plurality of indicator lights located on an opposite side of the physical location sequentially illuminate to converge directed toward the physical location”. In specification, Examiner does see no where teach or disclose as new limitations as mention above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Windell et al. US20120216083 in view of Shih US20170018149.
With regards to claims 1 and 9, Windell et al. disclose an information handling system 101 (Fig. 1) comprising: at least one processor 102-2, 103-1; and a plurality of indicator lights 102-3, 103-3, 103-4; wherein the at least one processor is configured to: detect a fault condition associated with a particular information handling resource located at a particular physical location [paragraphs 30-33 and 37]; in response to the detected fault condition, cause at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location, wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location [paragraph 33 — shows “fault status indicators 103-4...configured to sequentially illuminate various indicators to direct servicing personnel to a faulty hardware component.
Windell et al. discloses customization regarding the type of LED diagnostic information that may be provided [paragraph 25].
Windell et al. fails to disclose in an absence of the fault condition, cause the plurality of indicator lights to be illuminated in a different sequence.
Shih, in the same field of endeavor, discloses in an absence of the fault condition, cause the plurality of indicator lights to be illuminated in a different sequence [paragraph 14].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features Shih into the device of Windell et al. to improve the notification to a technician by providing a status indicator to all devices and to ensure the indicators working properly.
With regards to claim 2, Windell et al. disclose wherein the indicator lights comprise light- emitting diodes (LEDs). Paragraphs [24-25].
With regards to claim 3, Windell et al. disclose wherein the at least one processor is a component of a management controller that is configured to provide out-of-band management of the information handling system. Paragraphs [28, 31 and 50].
With regards to claim 4, Windell et al. disclose all claimed limitation except for wherein the plurality of indicator lights are associated with a respective plurality of information handling resources, and wherein the particular information handling resource is one of the plurality of information handling resources.
Shih, in the same field of endeavor, discloses wherein the plurality of indicator lights are associated with a respective plurality of information handling resources and wherein the particular information handling resource is one of the plurality of information handling resources. Figure 1, status light (125) and storage devices, racks, paragraphs [14-16,18].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features Shih into the device of Windell et al. to improve the status light and the technician will be able to identify the affected storage device.

With regards to claim 5, combination Windell et al. and Shih disclose wherein the plurality of information handling resources are physical storage resources (storage devices and racks). Figure 1 of Shih and paragraphs [14, 37].
With regards to claim 6, combination Windell et al. and Shih disclose wherein each physical storage resource includes a plurality of indicator lights, and wherein the at least one processor is configured to deactivate a first subset of the plurality of indicator lights and cause the dynamic visual illumination via a second subset of the plurality of indicator lights. Paragraph [33].
With regards to claim 7, combination Windell et al and Shih disclose wherein the plurality of indicator lights are associated with a respective plurality of information handling systems within a rack, and wherein the particular information handling resource is associated with one of the plurality of information handling systems, such that the dynamic visual illumination is directed toward the one of the plurality of information handling systems. Paragraph [33] of Windell et al and figure 1 of Shih and paragraphs [4, 14, 37] for the management controller can forward the command to a light controller.
With regards to claim 8, combination Windell et al. and Shi disclose, wherein the plurality of indicator lights are associated with a respective plurality of racks of information handling systems within a datacenter, and wherein the particular information handling resource is associated with one of the plurality of racks, such that the dynamic visual illumination is directed toward the one of the plurality of racks. Paragraph [33] of Windell et al and figure 1 of Shih and paragraphs [4, 14, 16, 18].
	With regards to claim 10, combination Windell et al. and Shi disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to be activated and deactivated. Paragraph [33] of Windell et al figure 1 of Shih and paragraph [14].

With regards to claim 11, combination Windell et al. and Shi disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises
causing selected indicator lights to change their respective colors. Figure 1 of Shi and paragraphs [14, 21,24].
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over by Windell et al. US20120216083 in view of Rohr US 20160095247.
With regards to claim 12, Windell et al. disclose all claimed limitation except for wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective brightness levels.
Rohr disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective brightness levels. Paragraph [14].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features Rohr into the device of Windell et al. to improve more sufficiently illuminated.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Shih US201700181149 in view of Feight US20090219163.
With regards to claims 1 and 9, Shih discloses an information handling system 100 (Fig. 1) comprising: at least one processor 104, 107, 109, 113, or 117 [paragraph 18]; and a plurality of indicator lights 125; wherein the at least one processor is configured to: detect a fault condition associated with a particular information handling resource located at a particular physical location [paragraph 4]; and in an absence of the fault condition, cause the plurality of indicator lights to be illuminated in a different sequence [paragraph 14].
Shish does not disclose in response to the detected fault condition, cause at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location,
wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location.
Feight discloses in response to the detected fault condition, cause at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location, wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location [paragraphs 9 and 30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the light patterns of Feight into the device of Shih to better assist locating the faulty device as taught by Feight [paragraph 9].
With regards to claim 2, Shih discloses wherein the indicator lights comprise light-emitting diodes (LEDs). Paragraphs [15, 17].
With regards to claim 3, Shih discloses wherein the at least one processor is a component of a management controller that is configured to provide out-of-band management of the information handling system. Paragraphs [28, 31,33].
With regards to claim 4, Shih discloses wherein the plurality of indicator lights are associated with a respective plurality of information handling resources, and wherein the particular information handling resource is one of the plurality of information handling resources. Figure 1, status light (125) and storage devices, racks, paragraphs [14-16].
With regards to claim 5, Shih disclose wherein the plurality of information handling resources are physical storage resources (storage devices and racks). Figure 1, paragraphs [14, 37].

With regards to claim 6, Shih disclose wherein each physical storage resource includes a plurality of indicator lights, and wherein the at least one processor is configured to deactivate a first subset of the plurality of indicator lights and cause the dynamic visual illumination via a second subset of the plurality
of indicator lights. Figure 1 of Shih and paragraphs [4, 34] for the management controller can forward the command to a light controller.
With regards to claim 7, Shih disclose wherein the plurality of indicator lights are associated with a respective plurality of information handling systems within a rack, and wherein the particular information handling resource is associated with one of the plurality of information handling systems, such that the dynamic visual illumination is directed toward the one of the plurality of information handling systems. Figure 1 of Shih and paragraphs [4, 14, 37] for the management controller can forward the command to a light controller.
With regards to claim 8, Shi disclose, wherein the plurality of indicator lights are associated with a respective plurality of racks of information handling systems within a datacenter, and wherein the particular information handling resource is associated with one of the plurality of racks, such that the dynamic visual illumination is directed toward the one of the plurality of racks. Figure 1 of Shih and paragraphs [4, 14, 16, 18].
With regards to claim 10, Shi disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to be activated and deactivated. Figure 1 of Shih and paragraph [14].
With regards to claim 11, Shi disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective colors. Figure 1 of Shi and paragraphs [14, 21,24].

With regards to claim 12, Shi disclose wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective brightness levels. Figure 1 of Shi and paragraphs [14, 24].
With regards to claim 13, Shih disclose an article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that is executable by a processor (104, 107, 109, 113, or 117 [paragraph 18]; for: detecting a fault condition associated with a particular information handling resource located at a particular physical location in a system including a plurality of indicator lights, and in an absence of the fault condition, causing the plurality of indicator lights to be illuminated in a different sequence.
Shih does not disclose in response to the detected fault condition, causing at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location, wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location.
Feight discloses in response to the detected fault condition, cause at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location, wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location [paragraphs 9 and 30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the light patterns of Feight into the device of Shih to better assist locating the faulty device as taught by Feight [paragraph 9].
With regards to claim 14, Shih disclose wherein the code is further executable for: detecting that an individual is within a threshold proximity of the system; and causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence based on the detection of the individual. Paragraphs [14,25, 28, 31].
With regards to claim 15, Shih disclose, wherein the detection of the individual is based ona proximity sensor selected from the group consisting of cameras, infrared sensors, Bluetooth transceivers, and rack door sensors. Paragraphs [25,28.31].
With regards to claim 16, Shih disclose, wherein the plurality of indicator lights are associated with a respective plurality of information handling systems within a rack, and wherein the particular information handling resource is associated with one of the plurality of information handling systems, such that the dynamic visual illumination is directed toward the one of the plurality of information handling systems. Figure 1 of Shih and paragraphs [4, 14, 37] for the management controller can forward the command to a light controller.
With regards to claim 17, Shih disclose 17. (Original) The article of claim 16, wherein the processor is associated with a one-to- many management system that is configured to receive information from a plurality of management controllers associated with each of the plurality of information handling systems within the rack, and further configured to cause the at least some of the plurality of indicator lights to be illuminated in the determined sequence via the plurality of management controllers. Figure 1 of Shih and paragraphs [4, 14, 21-24,37].
With regards to claim 18, Shih disclose wherein the plurality of indicator lights are associated with a respective plurality of racks of information handling systems within a datacenter, and wherein the particular information handling resource is associated with one of the plurality of racks, such that the dynamic visual illumination is directed toward the one of the plurality of racks. Figures 1-2c of Shih and paragraphs [4, 14, 21-24-32].
With regards to claim 19, Shih disclose, wherein the processor is associated with a one-to- many management system that is configured to receive information from a plurality of management controllers associated with each of the plurality of racks, and further configured to cause the at least some of the plurality of indicator lights to be illuminated in the determined sequence via the plurality of management controllers. Figures 1-2c of Shih and paragraphs [4, 14, 21-24-32].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844